Citation Nr: 0913505	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder 
including bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In March 2009, the Veteran testified at a video hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claim's file.  

While a review of the record on appeal shows that the Veteran 
also perfected appeals as to the RO's denial of his 
application to reopen his claim of service connection for a 
low back disorder, entitlement to service connection for 
tinnitus, and an increased rating for bilateral hearing loss, 
these issues are no longer in appellate status because the RO 
granted service connection for a low back disorder in an 
August 2008 rating decision and the claimant withdrew these 
other claims in October 2008 statement.  See Grantham v. 
Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997) (the RO's award 
of service connection for a particular disability constitutes 
a full award of benefits on the appeal initiated by the 
Veteran's notice of disagreement on such issue); 38 C.F.R. 
§ 20.204(b) (2008) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the only issue on appeal is as stated on the 
cover page of this decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that a chronic respiratory disorder, 
including bronchitis, was present in-service, bronchiectasis 
manifested itself to a compensable degree in the first post-
service year, or that a respiratory disorder, including 
bronchitis, is related to service.


CONCLUSION OF LAW

A respiratory disorder, including bronchitis, was not 
incurred in or aggravated by the Veteran's active service nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in 
February 2007, prior to the March 2007 rating decision, along 
with the notice provided in October 2008, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claim's files all identified and available service and post-
service medical records.  The record also shows that the 
Veteran was afforded a VA examination and afforded an 
opportunity to testify at two personal hearings during the 
pendency of his appeal, including a video hearing before the 
undersigned.  Moreover, in February 2007 and July 2007 the 
Veteran notified VA that he had no other evidence to file in 
support of his claim.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007) (if the claimant informs VA that 
there is no further evidence to submit after VA provided a 
content-compliant VCAA notice, the failure by VA to conduct a 
subsequent readjudication is not prejudicial).

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that his respiratory disorder, including 
bronchitis, was caused by his breathing airplane exhaust 
fumes and fuel fumes while an aircraft engineer during World 
War II.  It is also requested that the Veteran be afforded 
the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Bronchiectasis, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to service incurrence under 38 C.F.R. § 3.303(a), an 
October 1944 service treatment record documents the Veteran's 
one time treatment for "acute" bronchitis of moderate 
severity, a November 1944 service treatment record shows his 
treatment for a "head cold," and an undated letter received 
by VA in November 2003, which the Veteran claims he wrote 
while on active duty, notes his complaints of a cough.  
However, service treatment records, including the December 
1945 separation examination, are otherwise negative for 
complaints, diagnoses, or treatment for a respiratory 
disorder including bronchitis.  Accordingly, the Board finds, 
as did the Veteran's in-service physician, that the 
bronchitis the claimant had in-service was acute and 
transitory.  Therefore, entitlement to service connection for 
a respiratory disorder, including bronchitis, based on in-
service incurrence must be denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the normal medical 
findings at the time of the December 1945 separation 
examination and the length of time between his separation 
from service in 1947 and first being diagnosed with allergic 
rhinitis in 1998, seasonal allergies in 2002, a cough with 
chronic post nasal drip in 2003, chronic sinusitis in 2005, 
bronchitis in 2007, a lung nodule in 2007, and chronic 
obstructive pulmonary disease in 2007 to be compelling 
evidence against finding continuity.  See treatment records 
from Nebraska Medical Center dated in November 1998, April 
2002, August 2002, May 2003, June 2003, September 2003, April 
2004, April 2005, May 2005, October 2005, April 2006, and 
April 2007; VA treatment records dated in May 2005, August 
2005, February 2007, July 2007, and February 2008.  Put 
another way, the approximately 60 year gap between the 
Veteran's service discharge and the first evidence of 
treatment for bronchitis weighs heavily against his claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with a cough since 
service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).   However, the Veteran and his representative as 
lay persons are not competent to diagnosis the claimant with 
a respiratory disorder including bronchitis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the claim of 
having problems with a cough since service is contrary to 
what is found in the in-service and post-service medical 
records including the December 1945 separation examination.  
The Board also finds it significant that the Veteran did not 
refer to any respiratory disorder when he submitted his 
previous service connection claims in 1951 and 2003.  If he 
did have a chronic a respiratory disorder including 
bronchitis since service, it would appear only logical that 
he would claim such a disability at those times.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  Moreover, neither the VA nor 
private treatment records found in the claims files at the 
time of these earlier claims, including the VA examination 
reports, document complaints regarding a respiratory 
disorder.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for a 
respiratory disorder for decades post-service, than the 
Veteran's claims.  Therefore, entitlement to service 
connection for a respiratory disorder, including bronchitis, 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes the record on appeal is negative for a 
medical opinion finding a causal association or link between 
all the Veteran's post-service respiratory disorders (i.e., 
allergic rhinitis, seasonal allergies, a cough with chronic 
post nasal drip, chronic sinusitis, a lung nodule, and 
chronic obstructive pulmonary disease), except bronchitis, 
and an established injury, disease, or event of service 
origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  Moreover, 
while the Veteran and his representative have claimed his 
respiratory disorders were caused by his military service, 
the Board does not find these lay assertions credible because 
as lay persons they do not have the required medical 
expertise to give such an opinion.  Evans, supra; Espiritu, 
supra.  

Therefore, the Board also finds that service connection for 
these respiratory disorders is not warranted based on the 
initial documentation of the disability after service.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

As to the Veteran's bronchitis, the Board notes that in an 
October 2008 letter from J. Rector, M.D., it was opined that 
the Veteran not only had chronic bronchitis but that "it 
does seem likely that since the symptoms started while he was 
in the military and he was exposed to probably the highest 
concentration of potentially harmful chemical fumes at that 
time, that it remains the most likely source of his 
[bronchitis] to which there is not another good 
explanation."

On the other hand, in June 2007 the Veteran was afforded a VA 
examination to ascertain the origins of his bronchitis.  
After a review of the record on appeal and an examination of 
the claimant, that examiner opined "[t]he present chronic 
bronchitis is less likely as not (less than a 50/50 
probability) caused by or a result of bronchitis [diagnosed] 
in Italy in 1944 . . . [because] . . . [t]here is no way to 
see a progression of the 1944 illness or need for repeated 
care over the years to the present problem."  

The Board finds that it must give more probative value to the 
opinion provided by the VA examiner that the Veteran's 
bronchitis is not due to his military service, including the 
bronchitis diagnosed in 1944, than Dr. Rector's opinion 
because the Board does not find Dr. Rector's opinion 
credible.  

Specifically, the Board does not find Dr. Rector's opinion 
credible to establish a nexus between the Veteran's current 
bronchitis and his military service because Dr. Rector based 
his opinion on a history provided by the appellant that 
included a chronic cough in-service and since service and the 
fact that he had a "history of chronic symptoms," and this 
history is not supported by the record.  While service 
treatment records document the Veteran was treated on one 
occasion for "acute" bronchitis and on one other occasion 
for a head cold, they are thereafter negative for complaints, 
diagnoses, or treatment for a respiratory disorder including 
at the December 1945 separation examination.  Furthermore, 
the post-service record is negative for complaints, 
diagnoses, or treatment for a respiratory disorder for the 
next 50 years - until 1998, when they first document his 
treatment for allergic rhinitis.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).  In Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), the Court pointed out that reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Here, as 
indicated, the Board does not find the Veteran's history of 
in-service and post-service treatment for bronchitis to be 
credible.  As such, the opinion from Dr. Rector, which was 
based on this history, is not credible.


The Board also finds Dr. Rector's opinion to be of little 
probative value because he reported that, while he had 
treated the Veteran for the last two years, he was not 
regularly involved in his treatment.  Moreover, the Board 
finds Dr. Rector's opinion not credible because of his use of 
the terms "it does seem likely" and "it remains the most 
likely source" to be too speculative to carry any probative 
value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim).  Further, there is no 
indication that Dr. Rector had access to the Veteran's 
complete claims file in rendering his opinion.  The report of 
the VA examination, on the other hand, included a review of 
the claims file along with a discussion/rationale of the 
pertinent evidence of record.  See Nieves- Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).

Moreover, an April 2007 treatment record from Nebraska 
Medical Center noted, in reply to the Veteran's inquiry as to 
whether his current bronchitis was caused by his military 
service, that a review of the last twelve years of the 
claimant's chart was negative for bronchitis.  Lastly, while 
the Veteran and his representative have claimed his 
respiratory disorders, including bronchitis, were caused by 
his military service, the Board does not find these lay 
assertions credible because as lay persons they do not have 
the required medical expertise to give such an opinion.  
Evans, supra; Espiritu, supra.  

Therefore, the Board also finds that service connection for 
bronchitis is not warranted based on the initial 
documentation of the disability after service because the 
weight of the competent and credible medical evidence is 
against finding a causal association or link between the 
post-service disorder and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau, supra.


Likewise, the Board finds that service connection is not 
warranted for a respiratory disorder, including bronchitis, 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 
because the record does not show the Veteran being diagnosed 
with bronchiectasis in the first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
respiratory disorder including bronchitis.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a respiratory disorder including 
bronchitis is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


